Citation Nr: 1018326	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1958 to 
January 1961.  The Veteran died in 2006.  The appellant is 
his surviving spouse.
     
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

This case was remanded by the Board in October 2008 to the RO 
for compliance with statutory notification requirements.  The 
RO has complied with these directives.  


FINDINGS OF FACT

1.  The Veteran died due to the immediate cause of pneumonia, 
with an underlying cause of esophageal cancer.

2.  At the time of the Veteran's death, service connection 
was in effect for various residuals of in-service treatment 
for an adenocarcinoma of the thyroid, specifically: residuals 
of a right radical neck dissection, an upper radicular nerve 
group injury, residuals of a thyroidectomy, a scar, residuals 
of a fistulectomy, and residuals of neurofibroma of the left 
ring finger.  

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.




CONCLUSION OF LAW

The criteria to establish service connection for the cause of 
the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory amendment 
effective for claims pending as of or filed after May 30, 
2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 
2008), to be codified later at 38 CFR 3.159(b)(1). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the appellant of what evidence would 
substantiate the claim on appeal through VCAA correspondence 
dated June 2006, April 2009, and January 2010, which notified 
her as to each element of satisfactory notice set forth under 
the Pelegrini II decision. 

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007) which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected disability).  
Generally, the notice provided must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  
The Hupp notice requirement was satisfied by the January 2010 
letter.  

The appellant also received a copy of the Board's October 
2008 remand, which directed that the RO/AMC advise her that 
she should provide the name of a VA physician who had 
expressed an opinion suggestive of a linkage between the 
Veteran's service-connected disorders and his death.  The 
RO/AMC complied with this directive.  However, the appellant 
has not responded with the name of the physician, and further 
assistance is not warranted.  While the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, she cannot passively wait for it in circumstances 
where she should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records, private medical records 
as identified and authorized by the appellant, and death 
certificate.  The appellant and her representative also had 
submitted various lay statements.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Merits of the Claim

The appellant contends that service connection for the cause 
of the Veteran's death is warranted.  After a thorough review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim.  Service 
connection for the cause of the Veteran's death is not 
warranted because a service-connected disability did not 
cause or contribute substantially or materially to the 
Veteran's death, nor was the Veteran's death caused by an in-
service event or injury. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 
        
The Veteran served on active duty from January 1958 to January 
1961.  The death certificate shows that he died in 2006, and 
reflects that the immediate cause of death was pneumonia, with an 
underlying cause of esophageal cancer.  

At the time of his death, the Veteran was in receipt of service 
connection for residuals of in-service treatment for an 
adenocarcinoma of the thyroid, specifically: residuals of a right 
radical neck dissection, an upper radicular nerve group injury, 
residuals of a thyroidectomy, a scar, residuals of a 
fistulectomy, and residuals of neurofibroma of the left ring 
finger.  
        
The appellant contends that his service-connected thyroid cancer 
caused or contributed to the esophageal cancer that ultimately 
led to his death.  
        
Service treatment records show that the Veteran had 
adenocarcinoma in his thyroid while on active duty.  He 
underwent a thyroidectomy and a radical right neck.  Shortly 
thereafter, a skin graft was taken from the anterior chest 
wall to close the wound that had developed.  Additionally, a 
small nodule was noted in the submaxillary triangle on the 
right that was subsequently excised.  A fistulectomy was also 
performed during this hospitalization.  

There is no mention in the service treatment records of 
esophageal cancer or any disorder of the esophagus.  
Moreover, while the record shows thyroid disease, the record 
does not contain any evidence of an etiological relationship 
between thyroid disease and cancer and esophageal cancer.  

In her February 2007 substantive Appeal (VA Form 9), the 
appellant stated that she "was told by a physician from the 
VA that chemicals they used to kill the cancer back [in 
service] could have irritated his throat. If [the Veteran] 
had still had a thyroid, the cancer he had at this time would 
have attacked it.  Also, [she] believe[s] and many others 
from the VA that [the Veteran's] cancer was in remission from 
the 1960's and when it came back, it started in the same area 
and attacked his throat." 
However, as noted, the appellant was afforded an opportunity 
by the Board to identify the physician, but she has not done 
so.

The appellant is competent to offer evidence as to facts 
within her personal knowledge.  However, medical questions of 
diagnosis are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  However, while the appellant is clearly of the 
opinion that the Veteran's esophageal cancer was related to 
the thyroid cancer he experienced in service, as a layperson, 
the appellant is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Competent medical evidence is required.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Therefore, the appellant is 
not competent to opine that the Veteran's esophageal cancer 
was service-related.  Without medical evidence of esophageal 
cancer in service or as a result of service or his service-
connected disorders, the preponderance of evidence is against 
the claim for service connection for the Veteran's cause of 
death.

Since there is no evidence linking the Veteran's esophageal 
cancer with service, and the Veteran was not service-
connected for that condition at the time of his death, the 
Board finds that the preponderance of the evidence is against 
a conclusion that a service-connected disability was either a 
principal or contributory cause of the Veteran's death.  
Accordingly, service connection for the Veteran's cause of 
death is not warranted.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


